EXHIBIT Subsidiariesof Dime Community Bancshares, Inc. The following are the significant subsidiaries of Dime Community Bancshares, Inc. Name:The Dime Savings Bank of Williamsburgh Jurisdiction of incorporation: United States of America Names under which it does business: The Dime Savings Bank of Williamsburgh Name:842 Manhattan Avenue Corporation Jurisdiction of incorporation: New York Names under which it does business: 842 Manhattan Avenue Corporation Name:Dime Community Capital Trust I Jurisdiction of incorporation: Delaware Names under which it does business: Dime Community Capital Trust I Subsidiaries of The Dime Savings Bank of Williamsburgh The following are the significant subsidiaries of The Dime Savings Bank of Williamsburgh. Name:DSBW Preferred Funding Corporation Jurisdiction of incorporation: Delaware Names under which it does business: DSBW Preferred Funding Corporation Name:DSBW Residential Preferred Funding Corporation Jurisdiction of incorporation: Delaware Names under which it does business: DSBW Residential Preferred Funding Corporation Name:Boulevard Funding Corporation Jurisdiction of incorporation: New York Names under which it does business: Boulevard Funding Corporation Name:Havemeyer Investments, Inc. Jurisdiction of incorporation: New York Names under which it does business: Havemeyer Investments, Inc. Name:Dime Reinvestment Corp. Jurisdiction of incorporation: New York Names under which it does business: Dime Reinvestment Corp. The remaining subsidiaries, which are all director indirect subsidiaries of The Dime Savings Bank of Williamsburgh would not, when considered in the aggregateas a single subsidiary, constitute a significant subsidiary as defined in 17 C.F.R. 210.1-02 (v) Rule 1-02(v) of Regulation S-X as of December 31, 2007.For a description of the Registrant's subsidiaries, see Item 1 -"Business," "Subsidiary Activities," of the Form 10-K.
